Citation Nr: 0728419	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted the veteran 
service connection for PTSD and gave an initial evaluation of 
50 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The evidence demonstrates that the veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, panic 
attacks more than once a week, impairment of short-term 
memory, disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2003 and June 2004.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision has been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service records show the veteran served for 10 months as a 
light weapons infantryman in the Republic of Vietnam.  His 
awards and medals included the Combat Infantryman Badge.

A rating action  in July 2004 awarded service connection for 
PTSD and assigned a 50 percent disability rating.  The rating 
was based on a review of the service medical records, the DD 
Form 214, and VA medical records dated beginning in 2003.    

A VA hospital screening note from February 2003 recorded the 
veteran's statement that he had been taking Xanax for many 
years.  The veteran reported nightmares, flashbacks, 
emotional numbing, and high anxiety.  On average he estimated 
he consumed six beers daily.  He had recently separated from 
a woman he had been involved with for seven years but had 
resumed a relationship with another woman.  While reporting 
moderate to severe depression, he also stated he felt he had 
good social support from family and friends.

In August 2003 the veteran underwent psychological evaluation 
in connection with an application for Social Security 
Administration (SSA) disability benefits.  The examiner noted 
there was no evidence of hallucinations, paranoid ideations, 
or delusions.  The veteran occasionally experienced mild 
confusion.  No obsessive/compulsive traits were noted.  At 
times he experienced panic attacks on a daily basis that 
would last for up to 30 minutes.  He also had nightmares and 
Vietnam flashbacks.  He reported having difficulty making 
routine decisions.  He felt depressed and had attempted 
suicide three or four times.  Attention and concentration 
difficulties were reported.  He had no difficulties in 
interacting with coworkers or supervisors.  He had few 
friends and was not socially active.  The diagnoses were 
recurrent major depression, PTSD, panic disorder without 
agoraphobia, and alcohol abuse.  Subsequently, SSA disability 
was established from November 20, 2002.

In August 2003, two of the veteran's sisters submitted 
letters in support of his claim.  M.S. recalled her brother 
attempting suicide by slicing his wrist.  She stated he had 
tried to date several women but none of them would continue 
in a relationship.  She also stated he seemed depressed.  
C.L. reported her brother had tried to overcome his health 
problems.  She stated he was engaged and his fiancée was 
trying hard to understand him.

In November 2003, the veteran submitted an undated letter 
from his family practitioner, S.D.R., M.D.  The doctor stated 
he was treating the veteran's depression with Lexapro.  The 
letter further noted that the veteran displayed some symptoms 
of PTSD and could benefit from further evaluation.  In 
February 2004 it was noted that the veteran had increased 
symptoms of PTSD.  His flashbacks increased.  Dr. R. switched 
him from Lexapro to Prozac and increased his Xanax.

The veteran underwent a VA psychiatric examination in 
June 2004.  The psychologist recorded that the veteran had 
been to emergency rooms about five times for what appeared to 
be panic attacks.  It was noted he had been taking Lexapro 
and Zoloft.  The veteran reported he felt suicidal at times 
and reported estrangement from people in general.  Over the 
previous years alcohol had interfered with his relationships, 
but he had cut back on his drinking and was engaged to be 
married.  He had not committed an assault in six years.  

On objective examination, it was noted that the veteran was 
alert, oriented times three, and coherent.  He reported no 
hallucinations or delusions.  He made minimal eye contact 
with the examiner, and stated his fiancée complained that he 
did not shower often enough.  He stated he had moderate 
memory problems and would engage in excessive hand washing.  
He experienced panic attacks that would last for several 
minutes.  He contemplated suicide three or four times a week.  
He slept for three or four hours each night and experienced 
nightmares two to three times each week.  Various common 
sounds triggered distress.  He felt estranged from others.  
The examination revealed severe emotional numbing, chronic 
arousal, and serious impairment in his social functioning.  
The global assessment of functioning (GAF) score was 41.  The 
diagnosis was PTSD, moderate to severe, and alcohol 
dependence, secondary to PTSD, in partial remission.

An August 2004 decision by a Social Security Administration 
(SSA) administrative law judge awarded the veteran disability 
benefits effective November 30, 2002.  The award was based on 
a finding that the veteran had the following "severe" 
disabilities:  lumbar disc degeneration, tibial neuropathy, 
major depressive disorder, PTSD, panic disorder, and 
borderline intellectual; functioning.

A VA treatment note from August 2005 reported no suicidal or 
homicidal ideations.  The veteran denied having any audio or 
visual hallucinations.  He stated he gave up alcohol the 
previous March.  He reported waking frequently at night.  The 
VA physician decreased the veteran's Xanax but continued him 
on Celexa.

A February 2006 VA psychiatric assessment revealed no 
suicidal or homicidal ideations.  The psychiatrist noted that 
the veteran exhibited no psychotic features, but he 
experienced nightmares, flashbacks, and anger control 
problems.  The examiner noted that the veteran was alert, 
oriented, and behaved appropriately.  His speech was clear, 
coherent, and productive with good comprehension.  His mood 
was euthymic.  He exhibited a good range of affect.  Thought 
processes and content were intact except for intermittent 
intrusive thoughts of his war experiences.  His memory was 
intact.  The diagnoses included chronic PTSD with residual 
symptoms.  The GAF score was 60, identified as a moderate 
impairment.

A May 2006 letter from R.S., L.P.C., and P.L., Ph.D., 
detailed the veteran's desire for group therapy.  The letter 
reported a diagnosis of chronic severe PTSD and alcohol abuse 
in remission.  A GAF score of 53 was provided.

A VA treatment note from May 2006 noted there was no evidence 
of suicidal or homicidal ideations.  It was noted the veteran 
experienced intrusive thoughts and nightmares, but he 
presented and interacted well and had a good range of affect.  
He continued to decrease his Xanax.  The GAF score was 60.

On VA examination in December 2006 the veteran reported he 
continued to take Xanax he received from a private physician.  
He reported chronic and serious depression and anxiety.  He 
had been married since October 2004.  He reported not having 
any friends.  He spent most of his time around his house and 
going to church.  The report indicated there was no 
impairment in the veteran's thought process or communication.  
He would sleep three to four hours a night and have 
nightmares.  He had no hallucinations or inappropriate 
behavior, but he reported he would wash his hands 25 to 30 
times a day and would check the locks on his doors several 
times each night.  He experienced serious panic attacks two 
to three times a week.  While he had no homicidal thoughts he 
had suicidal thoughts at least two to three times a week.  He 
stated he would never follow through with those thoughts.  
His impulse control was fair.  It was noted he was able to 
maintain minimal personal hygiene.

The examiner noted a mildly impaired recent and immediate 
memory and moderate problems with shopping.  The veteran 
experienced recurrent and intrusive distressing recollections 
of Vietnam.  He had a restricted range of affect.  He had 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  His PTSD symptoms would last for much of 
the day every day and led to difficulty interacting with 
people causing serious social and occupational impairment.  
The GAF score was 45 with a notation that the score 
represented serious symptoms of PTSD with serious impairment 
in both social and occupational functioning due solely to 
PTSD.  The diagnosis was chronic PTSD and alcohol dependence 
in sustained full remission.  Additionally, the examiner 
observed that while PTSD symptoms contributed to his problems 
at work, the precipitant for his having to quit work in 2002 
was a back problem.  It was specifically noted that PTSD did 
not cause total occupational and social impairment and did 
not result in deficiencies in the areas of judgment, 
thinking, family relations, work, mood, or school.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

General Rating Formula for Mental Disorders: 


Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name
10
0

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships
70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 

